Case 1:20-cv-00200-JMS-KJM Document 15 Filed 06/25/20 Page 1 of 3   PageID #: 110




  WEINBERG, ROGER & ROSENFELD

  ASHLEY K. IKEDA 2955-0
  JERRY P.S. CHANG 6671-0
  Central Pacific Plaza
  220 South King Street, Suite 901
  Honolulu, Hawaii 96813
  Telephone No.: (808) 528-8880
  Facsimile No.: (808) 528-8881
  e-mail: aikeda@unioncounsel.net
          jchang@unioncounsel.net

  Attorneys for Plaintiffs TRUSTEES OF THE
  HAWAII LABORERS’ TRUST FUNDS

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

  TRUSTEES OF THE HAWAII             )       CIVIL NO. 20-00200-JMS-KJM
  LABORERS’ TRUST FUNDS, et al.,     )
                                     )       GARNISHEE SUMMONS
                     Plaintiffs,     )
                                     )
        vs.                          )
                                     )
  LANGOIA NISA, individually, and    )
  doing business as NISA             )
  CONTRACTOR, and LEOLA NISA,        )
  individually,                      )
                                     )
                     Defendants,     )
                                     )
          and                        )
                                     )
  AMERICAN SAVINGS BANK,             )
                                     )
                     Garnishee.      )
  __________________________________ )
Case 1:20-cv-00200-JMS-KJM Document 15 Filed 06/25/20 Page 2 of 3            PageID #: 111




                              GARNISHEE SUMMONS

  TO: American Savings Bank
      Attn: Legal Department
      1001 Bishop Street
      Honolulu, Hawaii 96813

               You, as Garnishee, are hereby SUMMONED and required to appear

  personally before the Honorable KENNETH J. MANSFIELD, United States

  District Court Magistrate Judge, in his Courtroom at the Prince Kuhio Federal

  Building, Honolulu, Hawaii, at 9:45 a.m.. on August 17, 2020, OR to file a written

  disclosure in the above-entitled court, and serve a copy of it on the Plaintiffs or

  their attorney within twenty (20) days after service of this summons upon you,

  exclusive of the date of service.

               Your disclosure must be made under Oath. It must state whether you

  have or at the time of service:

               a.     had any of the goods or effects of the Defendants above-named

  in your hands, and if so, their nature, amount and value; or

               b.     were or are indebted to the Defendants, and if so, the nature and

  amount of the debt; or

               c.     Defendants were in receipt from you of any salary, wages,

  commissions, stipend, annuity, net income or a portion of net income under a trust,

  and if so, the amount or rate thereof.




                                             2
Case 1:20-cv-00200-JMS-KJM Document 15 Filed 06/25/20 Page 3 of 3          PageID #: 112




               You as Garnishee are HEREBY ORDERED, to hold and secure from

  the time of service of this Summons, and until further order by the court, an

  amount of money which shall not exceed 120% of the amount of judgment,

  $107,767.00 as to Defendants LANGOIA NISA, individually, and doing business

  as NISA CONTRACTOR, and LEOLA NISA, individually, plus pre-judgment

  interest and post-judgment attorney's fees, interest and costs, as provided by H.R.S.

  Chapters 652 and 653, as amended.

               See FEDERAL WAGE GARNISHMENT LAW, attached hereto as

  Exhibit "A", FOR APPLICABLE RESTRICTIONS.

               (Singular includes plural and masculine includes feminine and

  neuter.)

               DATED: Honolulu, Hawaii,           June 25, 2020                   .


                                          /s/ Clerk, United States District Court
                                          CLERK OF THE ABOVE-ENTITLED
                                          COURT


                                           /s/ J.O., Deputy Clerk
                                          DEPUTY CLERK,
                                          UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF HAWAII




                                           3
